                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


    RUF R. DIAZ,

         Plaintiff,

                v.                                              No. 3:19-cv-00272 (WIG)

    ANDREW M. SAUL,
    Commissioner of
    Social Security1,

          Defendant.

                                          X


                 RULING ON MOTION TO ALTER OR AMEND JUDGMENT


         On October 30, 2019, the Court affirmed the Commissioner’s decision denying Disability

Insurance Benefits. [Doc. #23]. Before the Court is Plaintiff Motion to Alter or Amend Judgment

arguing, among other things, that the Court “committed a clear error of law by ignoring the clear

mandate set forth in Lockwood v. Comm’r of Social Security Admin., 914 F.3d 87, 92 (2d Cir.

2019).” [Doc. #25]. For the reasons that follow, Plaintiff’s motion is DENIED.

         Although Rule 59(e) does not prescribe specific grounds for granting a motion to alter or

amend an otherwise final judgment, we agree with our sister circuits that district courts may alter

or amend judgment “to correct a clear error of law or prevent manifest injustice.” Munafo v.

Metro. Transp. Auth., 381 F.3d 99, 105 (2d Cir. 2004) (citations and internal quotation marks




1
        The President nominated Andrew M. Saul to be Commissioner of Social Security; the
Senate Confirmed his appointment on June 4, 2019, vote number 133. He is substituted pursuant
to Fed. R. Civ. P. 25(d). The Clerk is directed to amend the caption to comply with this
substitution.
                                                 1
omitted). “The standard for granting such a motion is strict, and reconsideration will generally be

denied unless the moving party can point to controlling decisions or data that the court

overlooked—matters, in other words, that might reasonably be expected to alter the conclusion

reached by the court.” Davids v. Novartis Pharm. Corp., 977 F. Supp. 2d 171, 185 (E.D.N.Y.

2013) (quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995) ); see Rafter v.

Liddle, 288 F. App'x 768, 769 (2d Cir. 2008) (same). “Courts have recognized three major

grounds justifying reconsideration pursuant to Rule 59(e): ‘an intervening change of controlling

law, the availability of new evidence, or the need to correct a clear error or prevent manifest

injustice.’” Id. (quoting Virgin Atlantic Airways, Ltd. v. Nat'l Mediation Bd., 956 F.2d 1245,

1255 (2d Cir.1992) (citations and internal quotation marks omitted)).

       “Rule 59(e) permits a court to alter or amend a judgment, but it may not be used to

relitigate old matters, or to raise arguments or present evidence that could have been raised prior

to the entry of judgment.” Exxon Shipping Co. v. Baker, 554 U.S. 471, 486 n.5, 128 S. Ct. 2605,

171 L. Ed. 2d 570 (2008) (quotation marks and citation omitted). “A motion that merely repeats

its previous position and asserts the Court was in error is not the proper basis for the grant of a

motion for reargument.” Guyer v. Lehman, No. CIV. A. 90-6204, 1990 WL 162095, at *1 (E.D.

Pa. Oct. 23, 1990) (citing New York Guardian Mortgage Corp. v. Cleland, 473 F. Supp. 409, 420

(S.D.N.Y. 1979)).“A district court's denial of a party's motion to alter or amend judgment under

Rule 59(e) is ... reviewed for an abuse of discretion.” Munafo, 381 F.3d at 105.

       Here, Plaintiff has not demonstrated that there has been a change in controlling, law, or

new evidence, or that there was a clear error of law that would result in manifest injustice. Nor,

has Plaintiff shown that the Court overlooked relevant caselaw. Rather, Plaintiff merely restates

her original arguments and cites the same caselaw previously considered by the Court.



                                                  2
Disagreement with the Court’s findings is not a basis for a Rule 59(e) motion. The Court has

carefully reviewed its decision, Plaintiff’s Motion to Alter and Amend and the arguments and

cases cited therein and adheres to its ruling denying Disability Insurance Benefits. Plaintiff’s

argument provides no new grounds for the Court to alter or amend its prior ruling pursuant to

Fed. R. Civ. P. 59(e).

CONCLUSION

       Accordingly, Plaintiff’s Motion to Alter or Amend Judgment [Doc. #25] is DENIED.

       This is not a recommended ruling. The consent of the parties allows this magistrate judge

to direct the entry of a judgment of the district court in accordance with the Federal Rules of

Civil Procedure. Appeals can be made directly to the appropriate United States Court of Appeals

from this judgment. See 28 U.S.C. §636(c)(3); Fed. R. Civ. P. 73(c).

       SO ORDERED, this 20th day of December, 2019, at Bridgeport, Connecticut.

                                               /s/ William I. Garfinkel
                                              WILLIAM I. GARFINKEL
                                              United States Magistrate Judge




                                                 3
